 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE CLARK,                                       No. 2:17-cv-02574 TLN GGH P
12                       Petitioner,
13            v.                                        ORDER
14    RAYTHEL FISHER, JR.,
15                       Respondent.
16

17           Petitioner has requested an extension of time to file his second amended petition. ECF

18   No. 36. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Petitioner’s request for an extension of time (ECF No. 36) is granted in part; and

20           2. Petitioner shall file his second amended complaint within thirty days from the date of

21   this order.

22   Dated: March 28, 2019
                                               /s/ Gregory G. Hollows
23                                      UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
